--------------------------------------------------------------------------------

 
Exhibit 10.2
 


JOINDER AGREEMENT
 
This Joinder Agreement (this “Agreement”), dated as of June 15, 2007 (the
“Effective Date”), is made by Cabela’s Retail IL, Inc., an Illinois corporation
(the “New Borrower”), in favor of U.S. Bank National Association, as Agent for
the Banks under the Credit Agreement (each as defined below).
 
 
RECITALS
 
A.           Cabela’s Incorporated, a Delaware corporation, Cabela’s Retail,
Inc., a Nebraska corporation, Van Dyke Supply Company, Inc., a South Dakota
corporation, Cabela’s Ventures, Inc., a Nebraska corporation, Cabela’s Outdoor
Adventures, Inc., a Nebraska corporation, Cabela’s Catalog, Inc., a Nebraska
corporation, Cabela’s Wholesale, Inc., a Nebraska corporation, Cabela’s
Marketing and Brand Management, Inc., a Nebraska corporation, Cabelas.com, Inc.,
a Nebraska corporation, Wild Wings, LLC, a Minnesota limited liability company,
Cabela’s Lodging, LLC, a Nebraska limited liability company, Cabela’s Retail LA,
LLC, a Nebraska limited liability company, Cabela’s Trophy Properties, LLC, a
Nebraska limited liability company, Original Creations, LLC, a Minnesota limited
liability company, Cabela’s Retail TX, L.P., a Nebraska limited partnership,
Cabela’s Retail GP, LLC, a Nebraska limited liability company, CRLP, LLC, a
Nebraska limited liability company, Legacy Trading Company, a South Dakota
corporation, and Cabela’s Retail MO, LLC, a Nebraska limited liability company
(individually, an “Existing Borrower” and, collectively, the “Existing
Borrowers”), the banks which are signatories hereto (individually, a “Bank” and,
collectively, the “Banks”), and U.S. Bank National Association, one of the
Banks, as agent for the Banks (in such capacity, the “Agent”), have entered into
a Second Amended and Restated Credit Agreement, dated as of July 15, 2005 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”); and
 
B.           The New Borrower desires to become a borrower under the Credit
Agreement and the other Loan Documents (as defined therein).
 
NOW THEREFORE, for and in consideration of the mutual covenants, conditions,
stipulations and agreements set forth herein and in the Credit Agreement and the
other Loan Documents, and other valuable consideration, the receipt of which is
hereby acknowledged, the undersigned hereby consents and agrees as follows:
 
1.           Capitalized terms used in this Agreement, but not otherwise
defined, shall have the meanings ascribed to them in the Credit Agreement.
 
2.           Without in any manner affecting the Existing Borrowers’ joint and
several liability under the Loan Documents, the New Borrower hereby jointly and
severally assumes and agrees to perform all of the terms, restrictions,
obligations and conditions of a “Borrower” under the Credit Agreement, the Notes
and, by execution of this Agreement, is hereby designated a “Borrower” for
purposes of, and agrees to be bound by, each and all terms of the Credit
Agreement and the Notes.  Without limiting the generality of the forgoing, the
New Borrower hereby (a) expressly agrees that it is jointly and severally liable
for and assumes all Obligations under the Credit Agreement, the Notes and all
other Loan Documents to which any Existing Borrower is a party, and (b) agrees
to perform for the Agent’s and the Banks’ benefit and be bound by the terms and
covenants of the Credit Agreement, the Notes or all other Loan Document to which
any Existing Borrower is a party.
 


--------------------------------------------------------------------------------



 
3.           Subject to Section 5 hereof, the Agent confirms that the New
Borrower is a “Borrower” under the Credit Agreement and all of the rights and
obligations of a Borrower under the Credit Agreement shall inure to and bind, as
a joint and several obligor, the New Borrower.
 
4.           The New Borrower represents to the Agent and the Banks that:
 
(a)           It is a corporation or limited liability company duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and has the power and authority and the legal right to own and
operate its properties and to conduct the business in which it is currently
engaged.
 
(b)           It has the power and authority and the legal right to execute and
deliver, and to perform its obligations under, this Agreement, the Credit
Agreement, the Notes and all other Loan Documents and has taken all necessary
action required by its form of organization to authorize such execution,
delivery and performance.
 
(c)           This Agreement, the Credit Agreement, the Notes and all other Loan
Documents constitute its legal, valid and binding obligations enforceable in
accordance with their terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
 
(d)           The execution, delivery and performance of this Agreement, the
Credit Agreement and all other Loan Documents will not (i) violate any provision
of any law, statute, rule or regulation or any order, writ, judgment,
injunction, decree, determination or award of any court, governmental agency or
arbitrator presently in effect having applicability to it, (ii) violate or
contravene any provision of its organizational documents, or (iii) result in a
breach of or constitute a default under any indenture, loan or credit agreement
or any other agreement, lease or instrument to which it is a party or by which
it or any of its properties may be bound or result in the creation of any lien
thereunder.  It is not in default under or in violation of any such law,
statute, rule or regulation, order, writ, judgment, injunction, decree,
determination or award or any such indenture, loan or credit agreement or other
agreement, lease or instrument in any case in which the consequences of such
default or violation could have a material adverse effect on its business,
operations, properties, assets or condition (financial or otherwise).
 
(e)           No order, consent, approval, license, authorization or validation
of, or filing, recording or registration with, or exemption by, any governmental
or public body or authority is required on its part to authorize, or is required
in connection with the execution, delivery and performance of, or the legality,
validity, binding effect or enforceability of, this Agreement, the Credit
Agreement, the Notes and all other Loan Documents.
 


--------------------------------------------------------------------------------



(f)           There are no actions, suits or proceedings pending or, to its
knowledge, threatened against or affecting it or any of its properties before
any court or arbitrator, or any governmental department, board, agency or other
instrumentality which, if determined adversely to it, would have a material
adverse effect on its business, operations, property or condition (financial or
otherwise) or on its ability to perform its obligations hereunder and under this
Agreement, the Credit Agreement, the Notes and all other Loan Documents.
 
(g)           It expects to derive benefits from the transactions resulting in
the creation of the Obligations.  The Agent and the Banks may rely conclusively
on the continuing warranty, hereby made, that the New Borrower continues to be
benefited by the Banks’ extension of credit accommodations to the Borrowers and
neither the Agent nor the Banks shall have no duty to inquire into or confirm
the receipt of any such benefits, and this Agreement, the Credit Agreement, the
Notes and all other Loan Documents to which it is a party shall be effective and
enforceable by the Agent and the Banks without regard to the receipt, nature or
value of any such benefits.
 
(h)           The representations and warranties contained in Article IV of the
Credit Agreement are true and correct, with respect to the New Borrower, as of
the Effective Date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they are true and correct
as of such earlier date, and after giving effect to this Agreement, there will
exist no breach of such representations and warranties.
 
5.           Effectiveness.  This Agreement shall become effective upon
satisfaction by the New Borrower of the conditions set forth in Sections
3.1(a)(ii), 3.1(a)(iii), 3.1(b), 3.1(d), 3.1(e) and 3.1(f) of the Credit
Agreement, provided that any such condition to be performed or dated on or as of
the Closing Date shall be performed or dated on or as of the Effective Date.
 
6.           Governing Law and Construction.  THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEBRASKA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF,
BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO NATIONAL
BANKS.  Whenever possible, each provision of this Agreement and any other
statement, instrument  or transaction contemplated hereby or thereby or relating
hereto or thereto shall be interpreted in such manner as to be effective and
valid under such applicable law, but, if any provision of this Agreement or any
other statement, instrument or transaction contemplated hereby or thereby or
relating hereto or thereto shall be held to be prohibited or invalid under such
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement or any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto.
 
7.           Waiver of Jury Trial.  EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT.
 


--------------------------------------------------------------------------------



8.           Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.
 
9.           New Borrower Acknowledgements.  The New Borrower hereby
acknowledges that (a) it has received from the Borrowers’ Agent true and correct
copies of each Loan Document, (b) it has been advised by counsel in the
negotiation, execution and delivery of this Agreement, and (c) the New Borrower
shall rely entirely upon its own judgment with respect to its business, and any
review, inspection or supervision of, or information supplied to, the New
Borrower by the Banks is for the protection of the Banks and neither the New
Borrower nor any third party is entitled to rely thereon.
 
[REMAINDER OF PAGE IS INTENTIONALLY LEFT BLANK]
 


 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 



 
Cabela’s Retail IL, Inc., an Illinois corporation, New Borrower
   
By:
/s/ Ralph W. Castner
 
Name:
Ralph W. Castner
 
Title:
Secretary and Treasurer
     
U.S. Bank National Association, as Agent
   
By:
/s/ James M. Williams
 
Name:
James M. Williams
 
Title:
Vice President











--------------------------------------------------------------------------------



REAFFIRMATION BY EXISTING BORROWERS
 
The undersigned, each an Existing Borrower, as defined in the Joinder Agreement
(the “Joinder Agreement”), dated as of June 15, 2007, from Cabela’s Retail IL,
Inc. in favor of U.S. Bank National Association, as Agent for the Banks under
the Credit Agreement (each as defined in the Joinder Agreement), each
acknowledges receipt of the Joinder Agreement and acknowledges and affirms that
the Credit Agreement, as modified by the Joinder Agreement, is hereby ratified
and confirmed in all respects and all terms, conditions and provisions of the
Credit Agreement, except as modified by the Joinder Agreement, shall remain
unmodified and in full force and effect.  All references in any document or
instrument to the Credit Agreement are hereby amended and shall refer to the
Credit Agreement as modified by the Joinder Agreement.
 

 
Cabela’s Incorporated
Cabela’s Catalog, Inc.
Cabela’s Retail, Inc.
Cabela’s Outdoor Adventures, Inc.
Cabelas.com, Inc.
Cabela’s Wholesale, Inc.
Cabela’s Ventures, Inc.
Wild Wings, LLC
Cabela’s Lodging, LLC
Legacy Trading Company
Cabela’s Trophy Properties, LLC
Cabela’s Marketing and Brand Management, Inc.
Cabela’s Retail LA, LLC
Original Creations, LLC
Cabela’s Retail GP, LLC
CRLP, LLC
Cabela’s Retail MO, LLC
   
By:
/s/ Ralph W. Castner
 
Name:
Ralph W. Castner
 
Title:
Vice President, CFO, Secretary or Treasurer
   
Van Dyke Supply Company, Inc.
   
By:
/s/ Jeff Jung
 
Name:
Jeff Jung
 
Title:
Secretary and Treasurer
   
Cabela’s Retail TX, L.P.
   
By:
Cabela’s Retail GP, LLC
 
Its:
General Partner
   
By:
/s/ Ralph W. Castner
 
Name:
Ralph W. Castner
 
Title:
Secretary and Treasurer




Back to Form 8-K [form8k.htm]